Affirmed and Opinion Filed June 2, 2016




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-15-01126-CR
                                   No. 05-15-01127-CR
                                   No. 05-15-01128-CR
                                   No. 05-15-01129-CR
                                   No. 05-15-01130-CR
                                   No. 05-15-01131-CR
                                   No. 05-15-01132-CR
                                   No. 05-15-01133-CR
                                   No. 05-15-01134-CR
                                   No. 05-15-01135-CR
                                   No. 05-15-01136-CR
                                   No. 05-15-01138-CR

                        WILLIAM CHAD COLEMAN, Appellant
                                      V.
                          THE STATE OF TEXAS, Appellee

                   On Appeal from the 366th Judicial District Court
                                 Collin County, Texas
Trial Court Cause Nos. 366-80672-2014; 366-80673-2014; 366-81074-2014; 366-81075-2014;
   366-81076-2014; 366-81077-2014; 366-81078-2014; 366-81192-2013; 366-81193-2013;
                   366-81194-2013; 366-81195-2013; 366-80674-2014

                           MEMORANDUM OPINION
                Before Chief Justice Wright, Justice Bridges, and Justice Lang
                                 Opinion by Justice Bridges
       Appellant William Chad Coleman pleaded guilty to twelve indictments that arose from

two separate criminal episodes on March 18, 2013 and February 6, 2014. After a hearing, the
jury assessed punishment as follows: twenty years’ confinement for evading arrest (No. 05-15-

01126-CR); twenty years’ confinement for theft (No. 05-15-01127-CR); two years’ state jail for

credit/debit card abuse (No. 05-15-01128-CR and No. 05-15-01132-CR); twenty years’

confinement for arson, enhanced1 (No. 05-15-01129-CR); two years’ state jail for unauthorized

use of a motor vehicle (No. 05-15-01130-CR); fifteen years’ confinement for burglary of a

habitation (No. 05-15-01131-CR); life imprisonment for aggravated assault with a deadly

weapon, enhanced (No. 05-15-01133-CR); two years’ state jail for cruelty to animals (No. 05-15-

01134-CR); life imprisonment for arson, enhanced (No. 05-15-01135-CR); ten years’

confinement for unlawful possession of a firearm by a felon (No. 05-15-01136-CR); and twenty

years’ confinement for aggravated assault with a deadly weapon finding, enhanced (No. 05-15-

01138-CR).

          On appeal, appellant argues the trial court committed reversible error by not polling the

jury on each individual sentence. Because the underlying facts are not relevant for disposition of

the appeal, we include only those necessary to resolve his argument and issue this memorandum

opinion. TEX. R. APP. P. 47.1. We affirm the trial court’s judgments.

          Article 37.04 of the Texas Code of Criminal Procedure provides for the reading and entry

of the jury’s verdict by the trial court. TEX. CODE CRIM. PROC. ANN. art. 37.04 (West 2006).

Under article 37.04, the verdict is entered into the minutes of the court if it is in proper form, no

juror dissents, and neither party requests a poll of the jury. Id. Article 37.05 establishes the

parties’ right to have the jury polled and governs the process for entry of the jury’s verdict when

a poll is conducted. Id. art. 37.05.




     1
        Coleman was convicted on November 11, 2005 for aggravated assault with a deadly weapon, and the State relied on this prior conviction
to also enhance the charges against him in No. 05-15-01133-CR, No. 05-15-01135-CR, and No. 05-15-01138-CR.



                                                                   –2–
       The purpose of the jury poll is to ensure the unanimity of the jury verdict by establishing

that each juror agrees with the verdict as announced. See Ex parte Aviles, 78 S.W.3d 677, 683

(Tex. App.—Austin 2002, no pet.). Although article 37.05 endows a criminal defendant with

“the right to have the jury polled,” that right is waived if the defendant fails to properly request

the poll. Cook v. State, 390 S.W.3d 363, 373 n.30 (Tex. Crim. App. 2013) (citing Mathis v.

State, 471 S.W.2d 396, 398 (Tex. Crim. App. 1971)).

       After the jury reached its verdicts, the trial court said, “Mr. Foreman, it’s my

understanding that the jury has reached a unanimous verdict in all counts,” to which the foreman

answered affirmatively. The trial court read each cause number and the foreman announced each

sentence. The trial court then stated, “If that is, in fact, your unanimous verdict, please indicate

by raising your hand.     (Jury complies.)     Please let the record indicate that the verdict is

unanimous.”

       Appellant argues the trial court’s method for polling the jury failed to assure jury

unanimity, and he was entitled to have the jury polled on each individual verdict rather than only

once. He concedes he did not object to the trial court’s failure to poll the jury on each separate

verdict but argues the trial court’s immediate release of the jurors after the “faulty poll prevented

[him] from lodging the objection.”

       We first note neither side requested a polling of the jury. When the trial court sua sponte

confirmed that no juror dissented by requesting a show of hands and then accepted the verdict, it

complied with article 37.04 of the code of criminal procedure. See Knight v. State, No. 05-01-

01586-CR, 2002 WL 31513377, at *2 (Tex. App.—Dallas Nov. 13, 2002, no pet.) (not

designated for publication). If appellant wanted the jury polled on each individual verdict, it was

incumbent upon him to object. See Cook, 390 S.W.3d at 373 n.30. This he failed to do;

therefore, appellant waived his issue for review. Locke v. State, No. 06-06-00210-CR, 2007 WL

                                                –3–
1890689, at *3 (Tex. App.—Texarkana July 3, 2007, no pet.) (mem. op., not designated for

designation); Andrews v. State, No. 05-92-00411-CR, 1993 WL 19931, at *3 (Tex. App.—Dallas

Jan. 29, 1993, no pet.) (not designated for publication).

       In reaching this conclusion, we reject appellant’s argument that the “immediate release”

of the jury prevented him from lodging an objection. Rather, after accepting the verdicts, the

trial court spoke to the jurors for approximately one minute thanking them for their service and

noting some “housekeeping matters that we’re going to tend to.” The trial court then told the

jury they were welcome to stay. Nothing in the record indicates appellant could not have timely

objected and requested a jury poll. Accordingly, we overrule appellant’s sole issue.

       The judgments of the trial court are affirmed.




                                                      /David L. Bridges/
                                                      DAVID L. BRIDGES
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47
151126F.U05




                                                –4–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

WILLIAM CHAD COLEMAN, Appellant                    On Appeal from the 366th Judicial District
                                                   Court, Collin County, Texas
No. 05-15-01126-CR        V.                       Trial Court Cause No. 366-80672-2014.
                                                   Opinion delivered by Justice Bridges.
THE STATE OF TEXAS, Appellee                       Chief Justice Wright and Justice Lang
                                                   participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered June 2, 2016.




                                             –5–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

WILLIAM CHAD COLEMAN, Appellant                    On Appeal from the 366th Judicial District
                                                   Court, Collin County, Texas
No. 05-15-01127-CR        V.                       Trial Court Cause No. 366-80673-2014.
                                                   Opinion delivered by Justice Bridges.
THE STATE OF TEXAS, Appellee                       Chief Justice Wright and Justice Lang
                                                   participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered June 2, 2016.




                                             –6–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

WILLIAM CHAD COLEMAN, Appellant                    On Appeal from the 366th Judicial District
                                                   Court, Collin County, Texas
No. 05-15-01128-CR        V.                       Trial Court Cause No. 366-81074-2014.
                                                   Opinion delivered by Justice Bridges.
THE STATE OF TEXAS, Appellee                       Chief Justice Wright and Justice Lang
                                                   participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered June 2, 2016.




                                             –7–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

WILLIAM CHAD COLEMAN, Appellant                    On Appeal from the 366th Judicial District
                                                   Court, Collin County, Texas
No. 05-15-01129-CR        V.                       Trial Court Cause No. 366-81075-2014.
                                                   Opinion delivered by Justice Bridges.
THE STATE OF TEXAS, Appellee                       Chief Justice Wright and Justice Lang
                                                   participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered June 2, 2016.




                                             –8–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

WILLIAM CHAD COLEMAN, Appellant                    On Appeal from the 366th Judicial District
                                                   Court, Collin County, Texas
No. 05-15-01130-CR        V.                       Trial Court Cause No. 366-81076-2014.
                                                   Opinion delivered by Justice Bridges.
THE STATE OF TEXAS, Appellee                       Chief Justice Wright and Justice Lang
                                                   participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered June 2, 2016.




                                             –9–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

WILLIAM CHAD COLEMAN, Appellant                    On Appeal from the 366th Judicial District
                                                   Court, Collin County, Texas
No. 05-15-01131-CR        V.                       Trial Court Cause No. 366-81077-2014.
                                                   Opinion delivered by Justice Bridges.
THE STATE OF TEXAS, Appellee                       Chief Justice Wright and Justice Lang
                                                   participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered June 2, 2016.




                                            –10–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

WILLIAM CHAD COLEMAN, Appellant                    On Appeal from the 366th Judicial District
                                                   Court, Collin County, Texas
No. 05-15-01132-CR        V.                       Trial Court Cause No. 366-81078-2014.
                                                   Opinion delivered by Justice Bridges.
THE STATE OF TEXAS, Appellee                       Chief Justice Wright and Justice Lang
                                                   participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered June 2, 2016.




                                            –11–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

WILLIAM CHAD COLEMAN, Appellant                    On Appeal from the 366th Judicial District
                                                   Court, Collin County, Texas
No. 05-15-01133-CR        V.                       Trial Court Cause No. 366-81192-2013.
                                                   Opinion delivered by Justice Bridges.
THE STATE OF TEXAS, Appellee                       Chief Justice Wright and Justice Lang
                                                   participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered June 2, 2016.




                                            –12–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

WILLIAM CHAD COLEMAN, Appellant                    On Appeal from the 366th Judicial District
                                                   Court, Collin County, Texas
No. 05-15-01134-CR        V.                       Trial Court Cause No. 366-81193-2013.
                                                   Opinion delivered by Justice Bridges.
THE STATE OF TEXAS, Appellee                       Chief Justice Wright and Justice Lang
                                                   participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered June 2, 2016.




                                            –13–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

WILLIAM CHAD COLEMAN, Appellant                    On Appeal from the 366th Judicial District
                                                   Court, Collin County, Texas
No. 05-15-01135-CR        V.                       Trial Court Cause No. 366-81194-2013.
                                                   Opinion delivered by Justice Bridges.
THE STATE OF TEXAS, Appellee                       Chief Justice Wright and Justice Lang
                                                   participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered June 2, 2016.




                                            –14–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

WILLIAM CHAD COLEMAN, Appellant                    On Appeal from the 366th Judicial District
                                                   Court, Collin County, Texas
No. 05-15-01136-CR        V.                       Trial Court Cause No. 366-81195-2013.
                                                   Opinion delivered by Justice Bridges.
THE STATE OF TEXAS, Appellee                       Chief Justice Wright and Justice Lang
                                                   participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered June 2, 2016.




                                            –15–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

WILLIAM CHAD COLEMAN, Appellant                    On Appeal from the 366th Judicial District
                                                   Court, Collin County, Texas
No. 05-15-01138-CR        V.                       Trial Court Cause No. 366-80674-2014.
                                                   Opinion delivered by Justice Bridges.
THE STATE OF TEXAS, Appellee                       Chief Justice Wright and Justice Lang
                                                   participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered June 2, 2016.




                                            –16–